469 F.2d 337
UNITED STATES of America, Plaintiff-Appellee,v.Louis OLIVEREZ, Defendant-Appellant.
No. 72-1783.
United States Court of Appeals,Ninth Circuit.
Oct. 3, 1972.

Kevin J. McInerney (argued), of McInerney, Milchen & Frank, San Diego, Cal., for defendant-appellant.
E. Mac Amos, Asst. U. S. Atty.  (argued), Stephen G. Nelson, R. Michael Bruney, Thomas M. Coffin, Asst. U. S. Attys., Harry D. Steward, U. S. Atty., San Diego, Cal., for plaintiff-appellee.
Before CHAMBERS and HUFSTEDLER, Circuit Judges, and EAST, District Judge.*
PER CURIAM:


1
The appellant was convicted, upon ample evidence, of smuggling marihuana into the United States from Mexico.


2
The only issue on appeal is the claim of error in the district court's denial of a motion to dismiss the indictment because the grand jury proceedings had not been recorded.  The point was explored and decided adversely to appellant in United States v. Thoresen (9th Cir. 1970) 428 F.2d 654, to which we adhere.



*
 The Honorable William G. East, Senior
Judge of the United States District Court for the District of Oregon, sitting by designation.